DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an amendment filed January 28, 2021. Claims 28-37, 64, 86-92 and 95-96 were previously pending, with claims 30, 32-37, 64 and 91 withdrawn from consideration. Applicant amended claims 28, 31, 86, 89; cancelled claims 32-37, 64, 95 and 96 and added new claims 124-127. Claims 28, 29, 31, 86-90, 92 and 124-127 are under consideration.
Applicant’s cancellation of claims 95 and 96 obviated the rejections and objections to these claims. Applicant’s amendment to claim 86 obviated the previously presented rejection of claims 86-88, 90, 95 and 96 under 35 U.S.C. 101. Applicant’s amendment to claim 31 obviated the rejection of this claim under 35 U.S.C. 102(e) as anticipated by Wangh et al. All other previously presented rejections are maintained for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection for newly added claims 124-127.
Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
A) Regarding the rejections of claims 28, 29, 31 and 86-90 under 35 U.S.C. 102(a) and 102(e) as anticipated by Astatke et al. and the rejection of claims 28, 29, 86-90 and 92 under 35 U.S.C. 102(e) as anticipated by Wangh et al., Applicant argues the following:
“Applicant submits that neither Astatke nor Wangh teaches a DNA polymerase inhibitor comprising both a synthetic nucleotide analog and a quencher. In particular, Astatke does not either a quencher compound or an analog modification is used for modification, but not both together. Wangh specifically teaches at paragraph [0057], that “a pair of 2’-0-methyle ribonucleotides is substituted for the Dabcyl quenchers in the stabilizing modification.” (Emphasis added.) Thus, neither Astatke nor Wangh, either alone or combined with Heinlein, teaches DNA polymerase inhibitors having a quencher and synthetic nucleotide analog together, and cannot be used to anticipate the presently pending claims.”
Response
Astatke et al. teach polymerase inhibitors comprising PNA, LNA and ddN synthetic nucleotide analogs and quenchers. Since they teach oligonucleotides comprising guanines, which as evidenced by Heinlein et al., are fluorescence quenchers, Astatke et al. specifically teach the claimed limitations.
Similarly, Wangh et al. teach oligonucleotides comprising two Dabcyl or dark quenchers at the 3’- and 5’-ends, therefore these are both modified nucleotides, i.e., synthetic nucleotide analogs, and quenchers. The claims do not require that the synthetic analogs are different than the quenchers. Further, in case of the oligonucleotides modified with the 2’-O-methyl, they contain guanines, which are fluorescence quenchers. Therefore Wangh et al. anticipate the claims.
The rejections are maintained.
B) Regarding the obviousness-type double patenting rejection of claims 28, 29 and 31 over claim 1 of U.S. Patent No. 10,604,796, Applicant argues the following:
“Applicant respectfully traverses the above rejection. However, without conceding the Action’s grounds for rejection and solely to expedite allowance, Applicant has amended independent claims 28 (and subsequently claims 29 and 31 which depend therefrom). As amended independent claim 28 recites, in part, “an unbound DNA polymerase inhibitor comprising a nucleotide sequence, at least one synthetic nucleotide analog, and a quencher.”
Applicant submits that claim 1 of the ‘796 patent does not recite a DNA polymerase inhibitor that is unbound to any other component, such as an enzyme. In fact, claim 1 of the ‘796 patent is specifically directed to a DNA polymerase inhibitor in complex with a DNA polymerase. Thus, this patent cannot be used to establish obvious-type double patenting of the instant claims.
Applicant requests that the rejection of claims 28, 29, and 31 under the judicially created doctrine of nonstatutory double patenting be withdrawn accordingly.”
Response
The limitation “unbound” in claim 28 does not change the claimed structure of the inhibitor: it has the same components as it does in the complex with a polymerase.
The rejection is maintained.
Claim Interpretation
6.	Applicants defined the term “quencher” in paragraph [0064] as follows:
“[0064] The term "quencher" as used herein refers to a moiety that absorbs at least some of the intensity of a fluorescent emission.”
7.	Applicants defined the term “nucleic acid dye” in paragraph [0074] as follows:
“[0074] The term "nucleic acid dye" as used herein refers to a fluorescent molecule that is specific for a double-stranded polynucleotide or that at least shows a substantially greater fluorescent enhancement when associated with double-stranded polynucleotide acid than with a single-stranded polynucleotide.”
8.	Applicant defined the term “aptamer” as follows ([0040]):
“[0040] The term "aptamer" as used herein refers to a DNA or RNA oligonucleotide that: 1) is typically identified originally using an in vitro selection process, for example but not limited to the "systematic evolution of ligands by exponential enrichment" (SELEX) process or a variation thereof, and 2) recognizes and binds to a binding partner, for example but not limited to an enzyme, in a highly specific, conformation-dependent manner.”
	Therefore, they only structure defined above is that it is an RNA or DNA oligonucleotide.
9.	The term “inhibitor” is an intended use limitation, which does not add any structure to the claimed nucleotide sequence.
10.	Applicant did not define the term “nucleotide sequence”, therefore it is considered to encompass either a single oligonucleotide or multiple oligonucleotides.
11.	Applicant defined the term “nucleotide analog” in paragraph [0058] as follows:
“[0058] The term "nucleotide analogs" refers to synthetic analogs having modified nucleotide base portions, modified pentose portions, and/or modified phosphate portions, and, in the case of polynucleotides, modified internucleotide linkages, as generally described herein and elsewhere (e.g., Scheit, Nucleotide Analogs, John Wiley, New York, 1980; Englisch, Angew. Chem. Int. Ed. Engl. 30:613-29, 1991; Agarwal, Protocols for Polynucleotides and Analogs, Humana Press, 1994; and S. Verma and F. Eckstein, Ann. Rev. Biochem. 67:99-134, 1998).”
12.	Regarding the terms “first region”, second region”, “third region” and “fourth region”, Applicant did not define any specific sequences or lengths, therefore this term is considered to encompass single nucleotides.
Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

15.	Claims 28, 29, 31, 86-90 and 125-127 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Astatke et al. (US 6,830,902 B1; issued December 2004 with a filing date of June 2000; cited in the IDS; previously cited) as evidenced by Heinlein et al. (J. Phys. Chem. B, vol. 107, pp. 7957-7964, 2003; cited in the IDS; previously cited).
Regarding claims 28, 29, 31, 86-90  and 125-127, Astatke et al. teach a DNA polymerase inhibitor which can form a stem-loop structure, cannot be extended by a polymerase and contains nucleotide analogs (such as PNA, LNA or dideoxynucleotides) (col. 4, lines 48-67; col. 5, lines 1-40; col. 11, lines 40-67; col. 12, lines 1-67; col. 13, lines 1-13; col. 16, lines 1-39; col. 24, lines 1-56; col. 26, lines 24-67; col. 27). The inhibitors contain multiple guanine base pairs. Since the oligonucleotides contain guanosines, they inherently contain quenchers, as evidenced by Heinlein et al. (Fig. 1; Table 3; page 7962, last paragraph). Since guanines do not emit fluorescence, they are dark quenchers. Therefore by teaching DNA polymerase inhibitors with guanines Astatke et al. teach inhibitors comprising quenchers.
Regarding claims 86-90 and 125-127, Astatke et al. teach kits (col. 8, lines 52-67).
16.	Claims 28, 29, 86-90 and 125-127 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Astatke et al. (US 6,830,902 B1; issued December 2004 with a filing date of June 2000; cited in the IDS; previously cited) as evidenced by Heinlein et al. (J. Phys. Chem. B, vol. 107, pp. 7957-7964, 2003; cited in the IDS; previously cited).
Regarding claims 28, 29, 31, 86-90  and 125-127, Astatke et al. teach a DNA polymerase inhibitor which can form a stem-loop structure, cannot be extended by a polymerase and contains nucleotide analogs (such as PNA, LNA or dideoxynucleotides) (col. 4, lines 48-67; col. 5, lines 1-40; col. 11, lines 40-67; col. 12, lines 1-67; col. 13, lines 1-13; col. 16, lines 1-39; col. 24, lines 1-56; col. 26, lines 24-67; col. 27). The inhibitors contain multiple guanine base pairs. Since the oligonucleotides contain guanosines, they inherently contain quenchers, as evidenced by Heinlein et al. (Fig. 1; Table 3; page 7962, last paragraph). Since guanines do not emit fluorescence, they are dark quenchers. Therefore by teaching DNA polymerase inhibitors with guanines Astatke et al. teach inhibitors comprising quenchers.
Regarding claims 86-90 and 125-127, Astatke et al. teach kits (col. 8, lines 52-67).
17.	Claims 28, 29, 86-90, 92, 124, 125 and 127 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wangh et al. (US 2006/0177842 A1; with a filing date of October 17, 2005 and a priority date of October 2004).
Regarding claims 28, 29, 86-90, 124, 125 and 127, Wangh et al. teach polymerase inhibitors forming base-paired regions comprising nucleotide analogs (2’-O-methyl, Dabcyl quenchers) and Dabcyl and Black Hole dark quenchers, as well as dark quenchers ([0011]-[0015]; [0055]-[0059]; [0091]-[0092]; Table I and II). Since the inhibitors comprise guanines, they inherently contain quenchers, as evidenced by Heinlein et al. (Fig. 1; Table 3; page 7962, last paragraph). Since guanines do not emit fluorescence, they are dark quenchers. Therefore the inhibitors with 2’-O-methyl analogs contain guanine quenchers.
Regarding claims 86-90, 92, 124, 125 and 127, Wangh et al. teach kits comprising the inhibitors, fluorescent dyes and labeled probes ([0025]; [0027]; [0059]).
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claims 28, 29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,604,796. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘796 patent anticipate the instant claims.
Specifically, claim 28 of the instant application is drawn to an unbound DNA polymerase inhibitor comprising a nucleotide sequence, at least one synthetic nucleotide analog, and a quencher, wherein the nucleotide sequence comprises a first region, a second region, a third region, and optionally, a fourth region; wherein the first region is complementary to the third region; wherein the first region comprises the at least one synthetic nucleotide analog, the third region comprises the at least one nucleotide analog, or the first region and the third region comprise the at least one synthetic nucleotide analog; and wherein the first region comprises a first quencher and/or the second region comprises a second quencher.
Claim 1 of the ‘796 patent is drawn to a complex comprising a DNA polymerase and an inhibitor of the DNA polymerase, the inhibitor comprising a contiguous nucleotide sequence configured as a stem-loop structure, and at least a first and a second quencher, wherein the contiguous nucleotide sequence comprises a first region, a second region, a third region, and optionally, a fourth region; wherein the first region and the third region anneal to form a double-stranded stem segment; wherein the first region and/or the third region comprise at least one nucleotide analog; and wherein the first region, or the fourth region if present, comprises the first quencher and the second region forms a loop and comprises the second quencher, wherein the at least one nucleotide analog is selected from the group consisting of a deaza-dA, a deaza-dG, a ddN, or any combination thereof; wherein the first and/or the second quencher is/are selected from the group consisting of a DABCYL moiety, a DABSYL moiety, a TAMRA moiety, a TET moiety, and a ROX moiety; wherein the nucleotide sequence of the DNA polymerase inhibitor comprises an aptamer; and wherein the DNA polymerase is a Taq DNA polymerase.
Therefore claim 1 of the ‘796 patent anticipates instant claims 28, 29 and 31, since the structure of the claimed unbound inhibitor of claim 28 is the same as the structure of the complexed inhibitor of claim 1 of the ‘796 patent.
20.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            March 19, 2021